Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
Response to the Applicant’s amendment filed  on 3/22/2022
Claims 3 and 12 have been cancelled
Claims 1, 2, 4-11, 13-18 have been submitted for examination
Claims 1, 2, 4-11, 13-18 have been allowed
Response to Arguments
1.	Applicant’s arguments, filed on 3/22/2022, with respect to prior art Chen748 priority date have been fully considered and are persuasive.  The rejection of claims 1, 2, 4-11, 13-18  has been withdrawn. 
Allowable Subject Matter
2.	Claims  1, 2, 4-11, 13-18 allowed.
3.	The following is a statement of reasons for the indication of allowable subject matter.  	
The present invention pertains to  polar code coding with information bits placed in particular bit indexes are disclosed herein. In one embodiment, a method for channel coding includes: associating, by a polar code encoder, a first bit sequence with first bit indexes of a polar code input; associating, by the polar code encoder, a second bit sequence with second bit indexes, wherein the first bit indexes have a higher reliability than the second bit indexes; and encoding, by the polar code encoder, both the first bit sequence and the second bit sequence using a generator matrix to generate encoded bits.



30 	However, The prior art of record are not concerned with and do not teach, suggest or otherwise render obvious  the features cited in claim 1 (allowable features are emphasized)  
“A method for channel coding, comprising: obtaining information bits to be encoded, wherein the information bits comprise a first bit sequence and a second bit sequence, wherein the first bit sequence requires a lower bit error ratio than the second bit sequence; associating, by a polar code encoder, the first bit sequence of the information bits with first bit indexes of a polar code input; associating, by the polar code encoder, the second bit sequence of the information bits with second bit indexes of the polar code input, wherein the first bit indexes have a higher reliability than the second bit indexes; and encoding, by the polar code encoder, both the first bit sequence and the second bit sequence using a generator matrix to generate encoded bits.

Claims 2 and 4-9 depend from claim 1, are also allowable.
	Claim 10 is allowable for the same reasons as per Claim 1.
	Claims 11 and 13-18 depend from claim 10, are also allowable.
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR WADIE RIZK whose telephone number is (571)272-8191.  The examiner can normally be reached on M-F, 9-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMIR W RIZK/Primary Examiner, Art Unit 2112